Citation Nr: 1145526	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for sinusitis, and if so, whether service connection for a sinus disability may be granted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).

3.  Entitlement to an increased evaluation for an adjustment disorder, currently rated as 70 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic migraine headaches, currently rated as 30 percent disabling.

5.  Entitlement to an increased evaluation for the residuals of a left trigeminal (fifth cranial nerve) injury, currently rated as 30 percent disabling.

6.  Entitlement to a compensable evaluation for the residuals of a left malar fracture.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the United States Army from November 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of January 2007, August 2007, and November 2008, of the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs.

The issues involving increased ratings for a disability of the fifth cranial nerve, an adjustment disorder, for the residuals of a left malar fracture, and a TDIU, along with the service connection issue are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating action, the RO denied the appellant's claim for entitlement to service connection for sinusitis; he did not appeal that decision.

2.  Evidence received since the June 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's sinusitis claim.  

3.  The appellant's post-traumatic migraine headaches are productive of very frequent, prolonged and completely prostrating attacks, resulting in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The June 2005 RO's decision that denied entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for sinusitis has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a 50 percent rating, but no higher, for a headache disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

The appellant has come before the Board claiming that he has suffered from sinusitis since service that may possibly be due to his service-connected deviated septum.  To support his assertions, the appellant has provided an article from the Mayo Clinic that insinuates that the conditions may be inter-related.  The RO has denied the appellant's request to reopen the claim and he has appealed to the Board for review. 

In this decision, the Board is reopening the appellant's claim now before it and remands the issue to the RO via the AMC for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

The record reflects that in November 2004, the appellant submitted a claim for entitlement to service connection for sinuses.  When he proffered his claim, he stated that it was his belief that the surgery that he had done as a result of an inservice injury lead to the development of the sinus condition.  Upon reviewing the appellant's service medical treatment records, which did not show treatment for or findings suggestive of a sinus condition, along with the post-service VA medical records, that did reveal treatment for a sinus condition, the RO found that since the medical evidence did not link the sinus condition to the in-service injury and the resulting corrective surgery, service connection could not be granted.  The RO then issued the rating decision that enacted its action; the rating action was issued in January 2005.  Another rating action confirming and continuing the earlier denial was issued in June 2005.  

The appellant was notified of both decisions but he did not appeal either action.  Because the appellant did not submit a Notice of Disagreement (NOD) to either the January 2005 or June 2005 rating decision denying entitlement to service connection for sinusitis, those determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The appellant has sought to reopen his claim.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2011), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When the RO denied service connection in 2005, it based its decision on the appellant's service treatment records, his request for benefits, and the post-service medical treatment records.  Since then, the appellant has submitted written statements from himself and he has been service-connected for the residuals of a deviated septum.  He has also proffered a medical excerpt that suggests that there can be a relationship between a deviated septum and sinusitis.  

This evidence is new.  It was not of record prior to January 2005.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now has a sinus disability that may be the result of a deviated septum or, alternatively, secondary to his service-connected left trigeminal (fifth cranial nerve) injury.  This evidence is not cumulative and has not been previously seen and reviewed by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving entitlement to service connection for sinusitis is reopened.

II.  Increased Evaluation

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that for the issue involving an increased rating for headaches, the appellant has been informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA in April 2007, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim involving  an increased rating.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with Dingess notice via the April 2007 letter concerning how disability ratings and effective dates are assigned.  Because VCAA compliant notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities where the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO has complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone examinations with respect to his headache disability.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the medical history and the results of any testing accomplished during those exams and provided sufficient information so the Board can render an informed determination.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings must be considered.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The appellant has been assigned a 30 percent disability rating for post-traumatic migraine headaches.  A noncompensable evaluation is warranted for migraine headaches with attacks less often than the frequency of attacks required for a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 8100 (2011).  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 (2011).

The Board would first note that a VA psychiatric note that was submitted in April 2007 indicates that because of the psychiatric disability, chronic jaw and headache pain, and the medications necessary to treat them, the appellant would be unlikely able to obtain and maintain gainful employment.  

VA medical treatment records from the middle of 2006 to the beginning of 2007 indicate that the appellant sought medical treatment for a variety of illnesses and maladies.  Of particular note however is the fact that the appellant was provided with numerous prescriptions for the treatment of his migraine headaches.  Yet, additional information concerning the intensity of the headaches or their frequency was not provided.  

The appellant underwent a VA neurological examination in June 2007.  Prior to the exam, the appellant informed the physician examiner that he was experiencing headaches five days out of seven days.  He further told the examiner that the headaches were "sharp", non-throbbing in nature, but extending all over the head.  One such headache lasted for three weeks.  Nevertheless, he also admitted that he did not experience photo- or phonophobia during the headaches but that he was somewhat sensitive to some lights and could not read fine writing when a headache was occurring.  Further information was provided in the addendum.  In that addendum, the appellant stated that the headaches lasted for hours to days but decreased in severity when he went to bed/sleep.  The examiner noted that the treatment of the headaches was complicated by the use of medications used to treat the appellant's service-connected psychiatric disorder.  The veteran reported that he was terminated from his job at the post office because he took too many days off due to the headaches.  

In that same month, the appellant sought additional treatment from a VA neurologist.  This occurred on or about 15 June 2007.  At that time, the appellant stated that he was still taking prescription medications for the treatment of the condition and that he was having headaches four times per week.  The appellant was given another prescription and was told to follow-up with a neurology resident in three months.  

A VA neurology consult from September 2008 shows that the appellant continued to be treated through the VA for his headaches.  This treatment included the prescribing of medications and appointments with specialists every three months.  It was reported that the appellant was experiencing chronic head pain and he was given a different prescription for the treatment of the condition.  The consultation note did not specify the number of headaches the appellant was experiencing nor did it describe in detail any additional symptoms produced by the migraines.  

Another psychiatric letter from March 2009 appears in the claims folder.  This letters mirrors the letter that was provided in April 2007.  It repeats the statement that the appellant's ability to work was compromised by all of his service-connected disabilities, including his migraine headaches.  

In September 2009, the appellant underwent a VA general medical examination.  During the exam, the appellant stated that he experienced a headache five out of seven days a week.  He further stated that the headaches were non-throbbing but that they consumed the whole head.  It was reported that the appellant did not experienced photophobia, phonophobia, or aura.  He stated that he experienced some nausea and occasional vomiting.  He would take medications and lie down for relief.  It was further reported that the headaches did not produce parasthesias or dysesthesias, but that the appellant did experience some blurring of vision during the headaches.  The appellant blamed the headaches and his service-connected psychiatric disorder, and the medications he used for all of his disabilities, as the reason why he had lost his previous job and why he was unemployable.  The examination report indicates that the appellant was taking medications to reduce the symptoms and pain associated with the migraine headaches.

Numerous other treatment records from the remainder of 2008 and 2009 have been associated with the claims folder, in connection with the appellant's claim that are consistent with the findings noted above and, at the very minimum, corroborate the appellant's account of severity, frequency, and the need of treatment.  Moreover, the appellant's statements concerning the frequency of the headaches, the severity of the pain produced by the headaches, and the incapacity that he experiences are credible when compared to the medical evidence of record.  The Board considers these statements credible and probative, and they are consistent and plausible with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); and Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

After considering the evidence of record, the Board finds that the criteria for a 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011), are approximated.  The evidence dated within the claim period shows that the Veteran reports having on average headaches five out of seven days each week.  Because these headaches occur frequently, some lasting for long periods of time, and result in him having to lie down, and have caused him to miss work, severe economic hardship has resulted.  In other words, the headaches are productive of severe economic inadaptability.  Comparing these manifestations to the rating criteria, it is clear that the criteria for a 30 percent rating are greatly exceeded, because that rating requires characteristic prostrating attacks that occur only once a month.  Throughout the appeal period, the appellant's headaches have occurred much more frequently than once per month.

Comparing the reported sixteen to twenty severe, prostrating headaches per month and the lost time from work, it is clear that the criteria for a higher rating are more nearly approximated.  Even if all elements specified in the rating criteria are not shown, they need not be.  38 C.F.R. § 4.21 (2011).  The Board must resolve any remaining doubt in favor of the appellant and find that the 50 percent criteria are more nearly approximated throughout the period of time covered by this claim.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  The veteran is thus entitled to a 50 percent disability rating for the entire period of time that is covered by his claim.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).  A 50 percent schedular rating for migraine headaches is granted.  

Concerning the appeal for a schedular rating greater than 50 percent, Diagnostic Code 8100 does not offer a rating greater than 50 percent.  38 C.F.R. Part 4 (2011).  

III.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disability discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected adjustment disorder or migraine headache disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disorders with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology; as discussed above.  The Veteran's symptoms which result in lost time at work and severe economic inadaptability have been considered in assigning the 50 percent evaluation.  Accordingly, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.


ORDER

1.  New and material evidence has been received to reopen the claim for entitlement to service connection for sinusitis; to this extent, the appeal is granted.

2.  Entitlement to a 50 percent disability rating for post-traumatic migraine headaches is granted, subject to the governing laws and regulations pertaining to the payment of monetary benefits, for the entire claim period.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim for entitlement to service connection for a sinus disability, to include as being secondary to the appellant's service-connected deviated septum or, alternatively, secondary to his service-connected facial injuries, VA has a duty to notify and develop the appellant's claim prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that a VA examiner has not had the opportunity to examine the appellant, to review his records, and to provide an opinion that takes into account all of the requisite findings and hypotheses.

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim involving sinusitis.  Moreover, said examination may provide additional insight into the appellant's claim and as such, this issue is returned to the RO/AMC so that a medical examination may be performed and the data included in the claims folder for the Board's further review.

The remaining issues on appeal are whether increased ratings may be assigned for the residuals of a left trigeminal (fifth cranial nerve) injury and the residuals of a left malar fracture.  Through the submission of the informal hearing presentation by his accredited representative in July 2011, it has been averred that since the appellant was last evaluated by VA personnel with respect to his service-connected left malar fracture residuals and left trigeminal (fifth cranial nerve) injury, the disabilities have become more severe.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, a VA general medical examination was accomplished approximately two years ago.  However, in the examination, with respect to the nerve injury, the examiner only stated that there was diminished feeling on the left side of the forehead and face.  The examiner did not provide any additional information that might be useful in evaluating the condition.  With respect to the malar fracture, the dental examination that was accomplished at approximately the same time discussed a fracture of maxilla and not the malar.  No mention was actually made to the malar in the examination report.  Hence, under the circumstances, the Board is of the opinion two other VA examinations should be scheduled to determine the current extent of symptomatology and status of the service-connected malar fracture residuals and the nerve injury residuals.  

The Board would also note that the appellant has asserted that while he was on active duty, in 1995 or 1996, he received some type of treatment at Scott Air Force Base, near Belleville, Illinois.  Although the appellant has asserted that he received some kind of treatment at the Scott Clinic (375th Medical Group), a review of the service treatment records is negative for copies of the treatment records.  The RO did not attempt to confirm any treatment of the appellant from the National Personnel Records Center (NPRC) or any other records that might confirm the appellant's treatment.  Since service treatment records may impact the appellant's current claim involving his sinus disability, it is the determination of the Board that the claim must be remanded so that an attempt at obtaining these records may occur.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Hence, the AMC/RO must obtain any records of treatment for the appellant from the above-noted facilities, and any other facility from which the appellant has received care, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) as regards requests for records from Federal military facilities.

Moreover, the record insinuates that the appellant was enrolled in a counseling education rehabilitation program.  As such, the RO should also attempt to obtain the appellant's counseling education rehabilitation folder along with his Vocational Rehabilitation folder.  If either or both folders have been retired, those folders should be recalled so that they may be included with the claims folder.  These records are being requested because they may provide additional information concerning the appellant's employability.  

In this case, however, the Board notes that resolution of the issues of entitlement to higher ratings and service connection could impact VA's consideration of the Veteran's TDIU claim.  As such, the Board finds that, because the claims are inextricably intertwined with the Veteran's TDIU claim, they must be considered together and, thus, a decision by the Board on the TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the Board finds that, after completing all other necessary development on remand, the RO/AMC should adjudicate the issues of entitlement to higher ratings and service connection.  Then, the RO/AMC should readjudicate his TDIU claim. 

As the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal.  Moreover, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the appellant's VA treatment records since November 2009 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the appellant how to substantiate his claim for service connection for a sinus disability as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.159 (2011).

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received from November 2009 to the present for the disabilities remaining on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder), to include VA medical hardcopy and electronic records, should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011).

3.  The RO/AMC should associate with the claims folder VA medical records dating from November 2009 to the present.  If there are none, this must be documented in the claims folder.

4.  The RO/AMC should contact the National Personnel Records Center (NPRC) and any other appropriate federal agency, and attempt to obtain the hospitalization and treatment records of the appellant for the time period of 1 January 1995 to 31 December 1996, at Scott Air Force Base (Belleville, Illinois).  The appellant was purportedly hospitalized for some unknown type of treatment.  If these records have been retired, the RO/AMC shall attempt to obtain the retired records from the appropriate retirement facility or any other potential storage facilities.

All inquiries must be clearly documented in the appellant's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If any of the records cannot be obtained and VA does have affirmative evidence that they do not exist, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2011).

5.  The AMC should attempt to obtain any VA counseling, education, or rehabilitation folder.  If any such folder has been retired, it should be recalled from the appropriate retirement center.  If the files have been destroyed, this should be so noted in the claims folder.  All attempts to obtain this folder should be fully documented in the claims folder.  If the requests for these records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011).

6.  Thereafter, the AMC/RO should arrange for an examination of the appellant's sinuses.  The examiner should address whether a current sinus disability at least as likely as not (a probability of 50 percent or greater) began in service or is related to service.  Also, is it at least as likely as not that the Veteran has a sinus disability that is due to or caused by the appellant's service-connected deviated septum or the cranial injuries (and the repair thereof).  Finally, is it at least as likely as not that a sinus disability is aggravated (i.e., worsened) by the appellant's service-connected deviated septum or the appellant's cranial injuries (and the repair thereof).  In light of the questions at issue, it is requested that the individual who examines the appellant and reviews the claims folder be a medical doctor, if possible.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  The examiner's attention is directed to the medical reprint submitted by the appellant and taken from the Mayo Clinic webpage (www.mayoclinic/health/chronic-sinusitis/DS00232/DSECTION=causes.com).  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

7.  The appellant should be afforded a VA dental examination.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should specifically discuss whether the appellant is now suffering from any symptoms and manifestations that may be considered residuals of a left malar fracture.  The examiner should discuss whether there is any displacement between the malar and maxilla, or malunion or nonunion between the malar and maxilla, and if so, whether such displacement is severe, moderate, or slight.  Any other symptoms and manifestations produced by the malar fracture injury residuals should be specifically noted in the report.  Additionally, the examiner should express an opinion as to whether the appellant is unemployable solely due to the residuals of the left malar fracture.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

8.  The appellant should also be afforded a neurological examination in order to determine the severity of the residuals of the left trigeminal (fifth cranial nerve) injury.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner must specifically describe there is complete or incomplete paralysis of the fifth cranial nerve, and whether there has been motor loss or sensory manifestations produced by the disability.  

Again, prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Additionally, the examiner should express an opinion as to whether the appellant is unemployable solely due to the residuals of the left trigeminal (fifth cranial nerve) injury or the Veteran's service-connected headaches.  

9.  The RO/AMC shall then schedule the appellant for VA psychiatric examination.  The examiner should examine the appellant and then opine as to whether, without regard to the appellant's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected psychiatric disorder renders him unable to secure or follow a substantially gainful occupation, taking into consideration his past work experience as a mail handler.  If it is determined that the service-connected psychiatric disorder does not prevent the appellant from obtaining employment, the examiner should provide an opinion as to whether the psychiatric disorder in tandem with one or more service-connected disabilities, and the medications taken therefor, render the appellant unemployable.  

A complete rationale for all opinions should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.  
 
10.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

11.  Thereafter, the RO/AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


